       Case 1:18-cv-01158-JPW Document 45 Filed 05/15/20 Page 1 of 26




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
MARKUS J. WOODRING,                        :   Civil No. 1:18-CV-01158
                                           :
             Plaintiff,                    :
                                           :
             v.                            :
                                           :
THE HONORABLE MIKE TURZAI,                 :
et al.,                                    :
                                           :
             Defendants.                   :   Judge Jennifer P. Wilson

                                 MEMORANDUM

      Before the court are Defendants’ motion to dismiss and Defendants’ motion

to strike pursuant to Federal Rules of Civil Procedure 12(b)(1), (b)(6), and (f).

(Doc. 41.) This court holds that sovereign immunity precludes Plaintiff’s state law

claims as he failed to plead that any Defendant acted outside the scope of their

employment. The court also finds that Plaintiff’s First Amendment retaliation

claim survives only against Defendants Corey, Eaton, and the Estate of Karen

Coates. Furthermore, the court will not dismiss the Estate of Karen Coates, nor

strike any paragraphs from Plaintiff’s second amended complaint. For the reasons

that follow, the court grants in part and denies in part Defendants’ motion to

dismiss, and denies Defendants’ motion to strike. (Doc. 41.)

               FACTUAL BACKGROUND AND PROCEDURAL HISTORY

      On June 6, 2018, Plaintiff Markus J. Woodring (“Woodring”) initiated this

case by filing a complaint against John and Jane Doe #1–10 and ten named

                                          1
        Case 1:18-cv-01158-JPW Document 45 Filed 05/15/20 Page 2 of 26




defendants: The Republican Caucus of the Pennsylvania House of Representatives

(“the Caucus”), Representative Mike Turzai (“Turzai”), Representative Dave Reed

(“Reed”), Missy Haga Croman (“Croman”), Karen Coates (“Coates”), Rod Corey

(“Corey”), Steven Eaton (“Eaton”), Anthony Aliano, Teresa Hart Kepner

(“Kepner”), and Ann Hicks. (Doc. 1.) All individual defendants were members or

employees of the Caucus during Woodring’s employment. (Id.) This initial

complaint raised several claims against Defendants, including violations of the

Americans with Disabilities Act (“ADA”), Pennsylvania Human Relations Act

(“PHRA”), and Pennsylvania Whistleblower Law; numerous state and common

law tort and contract actions; and a claim for First Amendment retaliation under 42

U.S.C. § 1983. (Id. ¶¶ 22–32.) Woodring sued the individual Defendants in their

official and individual capacities.

      On July 20, 2018, Defendants filed a motion to dismiss pursuant to Federal

Rules of Civil Procedure 12(b)(1) and 12(b)(6). (Doc. 5). Chief United States

District Judge Christopher C. Conner granted the motion in part and denied the

motion in part on March 27, 2019. Woodring v. Republican Caucus of the Pa.

House of Representatives, No. 1:18-CV-1158, 2019 WL 1383633 (M.D. Pa. March

27, 2019) (Conner, C.J.) (hereinafter Woodring I). Specifically, the court held that

Eleventh Amendment immunity and sovereign immunity shielded Defendants

from Woodring’s ADA, PHRA, Pennsylvania Whistleblower Law, and common


                                         2
        Case 1:18-cv-01158-JPW Document 45 Filed 05/15/20 Page 3 of 26




law tort and contract claims. Woodring I, 2019 WL 1383633 at *5–9. As to the

First Amendment retaliation claim, the court dismissed the claim against the

Caucus and individual Defendants in their official capacities but permitted the

claim to proceed against Defendant Croman in her individual capacity because the

complaint alleged sufficient facts to tie her to the purportedly unconstitutional

termination. Id. at *6–7. Accordingly, the court dismissed without prejudice

Woodring’s claims against all individual Defendants except Croman. Id. at *14.

The court granted Woodring leave to amend the First Amendment retaliation claim

and common law tort claims against the individual Defendants in their personal

capacities. Id. at *20. The court also took judicial notice of Defendant Coates’

death and extinguished any claims against her in her personal capacity. Id. at *20,

n.1.

       Woodring filed an amended complaint on April 16, 2019, which set forth

five causes of action. (Doc. 22.) Defendants filed a motion to dismiss the

amended complaint on April 30, 2019. (Doc. 25.) On May 7, 2019, the court

ordered Defendants to respond to Woodring’s outstanding discovery requests

regarding the John and Jane Doe individuals involved in Woodring’s firing. (Doc.

30.) The order also directed Woodring to add any additional parties by July 29,

2019. (Id.) Defendants responded to Woodring’s discovery requests on June 28,

2019. (Doc. 37, ¶ 11.) Woodring timely filed a motion to substitute John and Jane


                                          3
       Case 1:18-cv-01158-JPW Document 45 Filed 05/15/20 Page 4 of 26




Doe #1–10 for the Estate of Karen Coates. (Doc. 37.) The court granted this

motion giving Woodring leave to file a second amended complaint including the

Estate of Karen Coates (“the Estate”) as a defendant, and denying as moot

Defendants’ motion to dismiss the amended complaint. (Doc. 39.)

      On August 6, 2019, Woodring filed a second amended complaint against

Turzai, the current Speaker of the Pennsylvania House of Representatives; Reed,

the current Majority Leader of the Pennsylvania House of Representatives;

Croman, the Human Resources Director for the Caucus; Corey, the Chief Counsel

for the Caucus; Eaton, the Caucus’ IT Director and Woodring’s supervisor;

Kepner, the Assistant Human Resources Director for the Caucus; and Coates’

Estate, the successor to Coates, the Chief of Staff/Chief Counsel for Turzai. (Doc.

40, ¶¶ 9–16.) The second amended complaint set forth five claims against

Defendants in their personal capacity: false light (Count I); 42 U.S.C. § 1983 First

Amendment Retaliation (Count II); conspiracy to violate civil rights (Count III);

firing contrary to public policy (Count IV); and negligent supervision against only

Turzai and Reed (Count V). (Id.)

      The following facts are gleaned from Woodring’s second amended

complaint and are taken as true for purposes of ruling on Defendants’ motion to

dismiss. Woodring’s claims emerge from alleged misconduct by employees and

members of Woodring’s former employer, the Caucus. (Doc. 40, ¶¶ 1–3.)


                                          4
       Case 1:18-cv-01158-JPW Document 45 Filed 05/15/20 Page 5 of 26




Woodring was employed in the Caucus’s IT department from 2005 until his

termination in 2018. (Id. ¶¶ 20, 42.) In 2008, Woodring spoke to representatives

of the Pennsylvania Office of the Attorney General, exposing the Caucus’s misuse

of public funds and IT resources for personal purposes. (Id. ¶ 23.) His statements

and grand jury testimony contributed to the “Computergate” investigation, a

widely-publicized investigation which lead to the conviction of former Speaker of

the House John Perzel. (Id. ¶ 18, 23–24.) Woodring alleges that Caucus

employees not named in this suit intimidated him and threatened his job due to his

cooperation with the Office of the Attorney General. (Id. ¶ 24.)

      Woodring alleges that one of his coworkers falsely accused him of assault

where “the accusations were fabricated and [Woodring] was clearly innocent.” (Id.

¶ 25−26.) Nevertheless, Woodring had to “endure an investigation.” (Id. ¶ 25.)

While Woodring was found innocent, Woodring alleges it took years “for this

unfounded incident to finally be removed from his personnel file.” (Id. ¶¶ 25−26.)

Woodring also avers that no one answered his numerous complaints about

government waste. (Id. ¶ 28−35.)

      Woodring pleads that he was “repeatedly and continually denied raises and

promotions” and threated with firing after his “Computergate” cooperation. (Id.

¶ 27.) He asked Defendant Croman if the Caucus had a hiring policy; she

responded the Caucus did have a policy, but it was not written down. (Id.)

                                         5
       Case 1:18-cv-01158-JPW Document 45 Filed 05/15/20 Page 6 of 26




Woodring asserts that Defendant Corey later produced a written policy and

claimed that the Caucus possessed the policy since March 2015 in clear

contradiction of Defendant Croman’s claims. (Id.) Woodring asserts that

Defendant Eaton failed to follow the policy and merely handpicked his personal

favorites for promotion and raises. (Id.) Generally, Woodring pleads that his

“initiative, so as to get what should have been reasonably available,” motivated

Defendants to obstruct and retaliate against him. (Id.)

      In August 2016, Woodring learned that he needed back surgery. (Id. ¶ 36.)

Woodring avers that under the Caucus’s “Donated Leave Policy” he planned to use

donated leave time from other Caucus employees to cover his time out of work.

(Id.) Defendant Croman and a “panel” decided, without consulting any medical

records or waiting for Woodring to submit his application, that Woodring did not

qualify for borrowed time because Woodring did not suffer a “catastrophic injury.”

(Id. ¶ 37.) Woodring alleges that his efforts to borrow time “fueled Ms. Croman’s

personal motivation to retaliate against [Woodring] and ultimately fire him.” (Id.)

Woodring further pleads that Defendants Croman and Kepner further retaliated

against him by writing him up for asking to borrow time in accordance with the

employee handbook. (Id. ¶ 38.) Woodring avers that “[t]his retaliatory write up

was prior to even using [Woodring’s] borrowed time and evidenced Defendant

Croman and Defendant [Kepner’s] personal motivation to retaliate against


                                          6
       Case 1:18-cv-01158-JPW Document 45 Filed 05/15/20 Page 7 of 26




[Woodring] and ultimately fire him.” (Id.) Upon returning to work in September

2016, Woodring asserts that Defendant Croman wrote him up two separate times

for “using his own borrowed time” and “taking a sick day when he was allegedly

short by one-half of an hour.” (Id. ¶ 39.) Woodring claims these incidents were

“yet one more example of retaliation against [Woodring] by Defendant Croman

evidencing her personal motivation to retaliate against [Woodring] and ultimately

fire him.” (Id.) Woodring eventually met with Defendant Kepner to discuss his

personnel file, where Woodring discovered “unsubstantiated claims that he abused

time.” (Id. ¶ 40.) Defendant Kepner mentioned that Woodring may not have been

promoted due to his number of days off. (Id.) As a result of this May 19, 2017

meeting, Woodring filed a complaint with the EEOC. (Id.)

      On the afternoon of March 2, 2018, the Caucus Human Resources

Department called Woodring into a meeting where Defendants Croman, Kepner,

and Corey were present. (Id. ¶ 42.) Because Woodring believed he was going to

be fired, he informed the group that he was recording the meeting. (Id.) This led

to an argument between Woodring and the Caucus Human Resources

representatives which ended when Caucus representatives called Anthony Aliano

(“Aliano”), Defendant Reed’s Chief of Staff. (Id.) Aliano told the group to

postpone the meeting until Monday. (Id.) However, the meeting continued, and

Woodring was “then told that he was being fired.” (Id.) Woodring avers that


                                         7
       Case 1:18-cv-01158-JPW Document 45 Filed 05/15/20 Page 8 of 26




when he asked why he was fired, Defendants Corey and Kepner told him he

violated “many Caucus policies” but would not specify which policies he violated.

(Id.) Woodring asserts that he asked why he was not written up for his violations

and received no answer. (Id.) In an “unnecessary” display undertaken “to demean

[Woodring] in the eyes of his coworkers,” Capitol Police and House Security then

escorted Woodring out of the building in plain view of his coworkers. (Id. ¶ 43.)

      On March 7, 2018, Woodring received the following letter from Defendant

Croman affirming his termination:

      On Friday, March 2, 2018, you were informed of your termination of
      employment effective immediately; you will remain on the payroll
      through March 23, 2018. Your termination of employment is due to
      multiple violations of the Pennsylvania House of Representatives
      Republican Caucus Employee Handbook which, include but are not
      limited to:

      House Republican Caucus Email Policy – Appropriate use of the e-mail
      system must serve the legitimate public interest of the Republican
      Caucus of the House of Representatives and its Members.
      Unacceptable use of the email system includes but is not limited to: [3]
      Transmitting any message for the purpose of intimidating, harassing or
      abusing others or which is offensive or defamatory in nature.

      House Republican Caucus Internet Policy – Employees are prohibited
      from using internet connections, including connections to social media,
      for improper purposes, including, but not limited to usage in the
      following matter: [9] To post or transmit information or
      communications that are defamatory, fraudulent, or deceptive; [12] To
      use the Internet in such fashion that impairs the legitimate work product
      of the employee or causes disruption of the work of others; [16] To use
      the system in an [sp] manner that is inconsistent with the best interests
      of the Republican Caucus, or which will cause it, its members or its
      employees to be ridiculed or held in disrepute.

                                         8
        Case 1:18-cv-01158-JPW Document 45 Filed 05/15/20 Page 9 of 26




      House Republican Caucus Social Media Policy – Employees of the
      House Republican Caucus shall not post or transmit to any social media
      any information which is “is harassing, defamatory or degrading
      concerning the House Republican Caucus, its members or employees”
      regardless of whether such post is made during the employees’ working
      hours or via any system or equipment owned or operated by Republican
      Information Technology Services.

(Id. ¶ 44.) Woodring contends that this letter is in reference to a social media post

he made as he does not use the Caucus email system or internet connections. (Id.)

Woodring asserts that Defendants purposefully excluded a key component of the

Social Media Policy which provides:

      Employees of the House Republican Caucus shall not post or transmit
      to any social media any information which:

      (1) is harassing, defamatory or degrading concerning the House
      Republican Caucus, its members or employees, and

      (2) is not a matter of public concern.

(Id. (emphasis in original).) The letter still did not provide the specific reason for

Woodring’s termination. (Id. ¶ 45)

      Woodring alleges that he officially discovered why he was terminated

during a March 24, 2018 unemployment hearing. (Id. ¶ 46.) At the hearing,

counsel for the Caucus introduced a March 1, 2018 Facebook post by Woodring.

(Id.) The post pinned a local news article titled “Pa. lawmaker accused of abusive

behavior and sexual misconduct called on to resign.” (Id. ¶ 44.) The main body of

the post included Woodring’s analysis of the article: “Wow! Here’s the collusion


                                           9
       Case 1:18-cv-01158-JPW Document 45 Filed 05/15/20 Page 10 of 26




that everyone’s been looking for. Two women, same attorney? That’s not

coincidence by chance. Innocent until proven guilty! I smell a railroad

somewhere!!” (Id.) Woodring maintains that he was speaking as citizen,

protesting the possibility of an elected official “being railroaded out of office

without due process.” (Id. ¶ 47.) He also generally alleges discriminatory

practices, acts, and failures to act in violation of the Pennsylvania Whistleblower

law. (Id. ¶ 48.)

      On August 27, 2019, Defendants filed the instant motion to dismiss the

second amended complaint under Rules 12(b)(1) and 12(b)(6), and motion to strike

certain paragraphs of the second amended complaint under Rule 12(f). (Doc. 41.)

A brief in support was filed on September 10, 2019, followed by a brief in

opposition on September 23, 2019. (Docs. 42, 43.) On November 14, 2019, this

case was reassigned to the undersigned. The motion is now fully briefed and ripe

for disposition.

                                    JURISDICTION

      Because this case raises federal questions under 28 U.S.C. § 1983 for First

Amendment retaliation, the court has original jurisdiction pursuant to 28 U.S.C.

§ 1331, and supplemental jurisdiction over the state law claims under 28 U.S.C.

§ 1367(a). Further, venue is appropriate as all the actions detailed in the complaint

occurred within the Middle District of Pennsylvania.


                                          10
       Case 1:18-cv-01158-JPW Document 45 Filed 05/15/20 Page 11 of 26




                               STANDARDS OF REVIEW

      A. Rule 12(b)(1)

      Defendants’ motion to dismiss for lack of subject matter jurisdiction invokes

Federal Rule of Civil Procedure 12(b)(1). The standard of review for a Rule

12(b)(1) motion differs depending on the specific substance of the motion,

requiring the court to determine if the motion is a facial or factual attack. CNA v.

United States, 535 F.3d 132, 139 (3rd Cir. 2008).

      A facial attack is “an argument that considers a claim on its face and asserts

that it is insufficient to invoke the subject matter jurisdiction of the court.”

Constitution Party of Pa. v. Aichele, 757 F.3d 347, 357 (3rd. Cir. 2014). When

reviewing a facial attack, the court must accept the factual allegations as true and

construe them in the light most favorable to the plaintiff. In re Schering Plough

Corp. Intron, 678 F.3d 235, 243 (3rd. Cir. 2012). A facial attack can occur

anytime before the moving party has answered the complaint or contested any

factual allegations of the complaint. Aichele, 757 F.3d at 358. When ruling on a

facial attack, the court must apply the same standard of review it would use in

considering a motion to dismiss under Rule 12(b)(6). Id.

      Alternatively, a factual attack is an argument that subject matter jurisdiction

does not exist “because the facts of the case . . . do not support the asserted

jurisdiction.” Id. For factual attacks, courts can consider evidence outside of the


                                           11
         Case 1:18-cv-01158-JPW Document 45 Filed 05/15/20 Page 12 of 26




proceedings, and the allegations contained in the complaint are not presumptively

true. CNA, 535 F.3d at 139. A factual attack requires a factual dispute.

Therefore, a party must file an answer or otherwise present competing facts for the

court to consider the motion a facial attack. Mortensen v. First Fed. Sav & Loan

Ass’n, 549 F.2d 884, 892 n.17 (3d Cir. 1977) (“A factual jurisdictional proceeding

cannot occur until plaintiff's allegations have been controverted.”); Aichele, 757

F.3d at 358. The plaintiff has the burden of establishing jurisdiction when

defending against both factual and facial attacks. Woodring I, 2019 WL 1383633

at *4.

         Here, the court will review Defendants’ subject matter jurisdiction

arguments in relation to Eleventh Amendment and common law sovereign

immunity as a facial attack. See Aichele, 757 F.3d at 357–59.

         B. Rule 12(b)(6)

         In considering a Rule 12(b)(6) motion, courts must “accept all factual

allegations as true, construe the complaint in the light most favorable to the

plaintiff, and determine whether, under any reasonable reading of the complaint,

the plaintiff may be entitled to relief.” Phillips v. Cty. of Allegheny, 515 F.3d 224,

231 (3d Cir. 2008) (quoting Pinker v. Roche Holdings, Ltd., 292 F.3d 361, 374 n.7

(3d Cir. 2002)). This type of motion to dismiss tests the sufficiency of the

complaint against the pleading requirements of Rule 8(a) necessitating “a short and


                                           12
          Case 1:18-cv-01158-JPW Document 45 Filed 05/15/20 Page 13 of 26




plain statement of the claim showing that the pleader is entitled to relief,” and

giving “the defendant fair notice of what the . . . claim is and the grounds upon

which it rests.” Fed. R. Civ. P. 8(a)(2); Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). Although a

complaint need not contain detailed factual allegations, to survive a Rule 12(b)(6)

motion, it must contain “sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Twombly, 550 U.S. at 570). However, the court cannot dismiss a

complaint simply because “it appears unlikely that the plaintiff can prove those

facts or will ultimately prevail on the merits.” Phillips, 515 F.3d at 231 (citing

Twombly, 550 U.S. at 556–57). Rather, Rule 8 requires “enough facts to raise a

reasonable expectation that discovery will reveal evidence of the necessary

element.” Id. at 234.

                                           DISCUSSION

         Defendants set forth four arguments in their motion to dismiss. First,

Defendants move to dismiss the common law tort claims arguing that the claims

are barred by sovereign immunity. (Doc. 42, pp. 6–10.) 1 Next, Defendants move

to dismiss Woodring’s First Amendment retaliation claim against all Defendants

except Defendant Croman, maintaining that Woodring failed to plead affirmative


1
    For ease of reference, the court utilizes the page numbers from the CM/ECF header.
                                                13
       Case 1:18-cv-01158-JPW Document 45 Filed 05/15/20 Page 14 of 26




personal involvement by the Defendants other than Defendant Croman in the

alleged wrong. (Id. at 10–14.) Defendants move to dismiss all claims against the

Estate, claiming that Woodring failed to add the Estate as a party within ninety

days as required by Federal Rule of Civil Procedure 25(a)(1). (Id. at 16–18.)

Lastly, Defendants move to strike certain portions of the complaint under Federal

Rule of Civil Procedure 12(f) as redundant, immaterial, impertinent or scandalous

matter. (Id. at 14–16.) The court will address each argument in turn.

      A. Woodring’s common law tort claims are barred by sovereign
         immunity.

      Woodring sets forth four common law tort claims against Defendants in their

personal capacities: false light (Count I); civil conspiracy (Count III); wrongful

termination (Count IV); and negligent supervision against only Defendants Reed

and Turzai (Count V). This court concludes that all of these claims are barred by

sovereign immunity.

      The Commonwealth of Pennsylvania maintains sovereign immunity for its

agencies and employees for common law tort and contract claims. 1 Pa. Cons.

Stat. § 2310; Mitchell v. Luckenbill, 680 F. Supp. 2d 672, 682 (M.D. Pa. 2010).

Sovereign immunity bars claims against Commonwealth employees acting within

the scope of their employment “even when a plaintiff asks for monetary damages

against a defendant in his individual capacities.” Luckenbill, 680 F. Supp. 2d. at

682 (quoting Jackson v. Nassan, No. 2:08-cv-1054, 2009 WL 2707447, at *6

                                          14
       Case 1:18-cv-01158-JPW Document 45 Filed 05/15/20 Page 15 of 26




(W.D. Pa. Aug. 26, 2009). Accordingly, if an employee was acting within the

scope of their employment, sovereign immunity applies to employees in both their

individual and official capacities. Palmer v. Pa. State Police, No. 3:17-CV-00371,

2018 U.S. Dist. LEXIS 174442, at *24 (M. D. Pa. Oct. 9, 2018).

      Sovereign immunity is waived for damages arising from negligence acts in

nine circumstances: (1) vehicle liability; (2) medical-professional liability; (3) care,

custody, or control of personal property; (4) Commonwealth real estate, highways

and sidewalks; (5) potholes and other dangerous conditions; (6) care, custody or

control of animals; (7) liquor store sales; (8) National Guard activities; and (9)

toxoids and vaccines. 42 Pa. Const. Stat. § 8522(b)(1)–(9). Outside of these

exceptions, the applicability of sovereign immunity to a claim against a

Commonwealth employee depends on whether the employee was acting within the

scope of their employment. Under Pennsylvania law, conduct is within the scope

of employment if: “(1) it is the kind the employee is employed to perform; (2) it

occurs substantially within the authorized time and space limits; [and] (3) it is

actuated, at least in part, by a purpose to serve the [employer].” CNA, 535 F.3d at

146 (quoting Brumfield v. Sanders, 232 F.3d 376, 380 (3d. Cir. 2000)).

      Courts treat sovereign immunity as an affirmative defense. Justice v.

Lombardo, 208 A.3d 1057, 1068 (Pa. 2019). Thus, Defendants carry the burden of

proving their conduct was within the scope of their employment. Id. Ordinally,


                                          15
        Case 1:18-cv-01158-JPW Document 45 Filed 05/15/20 Page 16 of 26




whether an act of an employee is within the scope of their employment is a

question of fact for the jury. Id. However, the court may decide the scope of

employment question as a matter of law “where neither the facts nor the inferences

to be drawn from them are in dispute.” Id. In opposing Defendants’ motion,

Woodring argues again that the court should allow discovery so it can determine if

Defendants were acting in their individual capacities. (Doc. 43, p. 10.) In

Woodring I, the court held that no case holds “that statutory sovereign immunity

questions can only be decided after discovery.” Woodring I, 2019 WL 1383633 at

*9 (emphasis in original). Accordingly, this court can rule on the issue of whether

Defendants were acting within the scope of their employment prior to completing

discovery.

       In this case, Defendants are employees or members of the Caucus 2 sued in

their individual capacities. Woodring’s claims do not fall under any of the

statutory exceptions in 42 Pa. Const. Stat. § 8522(b). Accordingly, common law

sovereign immunity applies if Defendants were acting within the scope of their

employment. Woodring fails to plead any facts, nor can the court draw any

favorable inferences, that show Defendants acted outside the scope of their

employment. All of Woodring’s claims rest on the foundation of Defendants’



2
 The parties agree the Caucus, as a constituent part of Pennsylvania’s legislature, is a
Commonwealth entity. (Doc. 12, p. 6−8); Woodring I, 2019 WL 1383633 at *5.
                                                16
       Case 1:18-cv-01158-JPW Document 45 Filed 05/15/20 Page 17 of 26




employment with the Caucus. All acts of the Defendants were of the kind the

Defendants were employed to perform, within the authorized space and time limits

of their employment; and were actuated, at least in part, by a purpose to serve the

Caucus.

      Similar to his previous complaint, Woodring fails to plead or “so much as

hint in his complaint that any individual defendant was or may have been acting

beyond the scope of their employment.” Wooding I, 2019 WL 1383633 at *9.

Specifically, in Count I, Woodring pleads a claim for false light relating to when

Defendants had Capitol Security remove Woodring from the Capitol after his

termination. Woodring fails to assert that Defendants were not allowed to conduct

basic security as part of their employment. Moreover, Woodring was removed

from the Caucus during normal working hours, satisfying the space and time

requirement.

      Count III and IV assert causes of action for civil conspiracy and wrongful

termination, respectively. These claims both arise from Woodring’s termination,

and Woodring does not claim that Defendants took any action related to his firing

outside the spatial and temporal confines of employment. Lastly, Count V asserts

a claim of negligent supervision against Defendants Turzai and Reed. Their duties

of employment clearly involve supervising their employees, which occurred in the

temporal and spatial limits of work.


                                         17
        Case 1:18-cv-01158-JPW Document 45 Filed 05/15/20 Page 18 of 26




       Therefore, because Woodring fails to plead any facts sufficient to establish

(or even create an inference) that Defendants acted outside the scope of their

employment, the court will dismiss Counts I, III, IV, and V of Woodring’s second

amended complaint. District courts may dismiss complaints with prejudice if

amendment would be futile. Grayson v. Mayview State Hosp., 293 F.3d 103, 108

(3d. Cir. 2002). In Woodring I, the court granted Woodring leave to amend his

common law tort claims to appropriately plead Defendants were acting outside the

scope of their employment. Woodring I, 2019 WL 1383633 at *9. Given the

opportunity to amend, Woodring failed to plead the necessary facts in the instant

second amended complaint. Therefore, further leave to amend is futile.

Accordingly, the court will dismiss Counts I, III, IV, and V with prejudice.

       B. Woodring’s First Amendment retaliation claim under 42 U.S.C.
          § 1983 survives against those Defendants who purportedly had
          personal involvement in his termination.

       Woodring asserts a First Amendment retaliation claim under 42 U.S.C.

§ 1983 against all individual Defendants in their personal capacities. 3 At this

stage, Defendants do not challenge the merits of Woodring’s First Amendment

retaliation claim. Rather, they argue that Woodring fails to plead personal


3
 In Woodring I, the court dismissed Woodring’s First Amendment retaliation claim against the
Caucus and Defendants in their official capacities for lack of subject matter jurisdiction as
“neither the state nor its employees acting in their official capacities are ‘persons’ for purpose of
Section 1983.” Woodring I, 2019 WL 1383633 at *6 (citing Will v. Mich. Dep’t of State Police,
491 U.S. 58, 71 (1989)). Now, in his second amended complaint, Woodring only brings claims
against Defendants in their individual capacities.
                                                 18
       Case 1:18-cv-01158-JPW Document 45 Filed 05/15/20 Page 19 of 26




involvement. (Doc. 42, pp. 10–14.) Therefore, this court need not analyze all of

the elements of Woodring’s First Amendment retaliation claim at this juncture.

      To state a claim under 42 U.S.C. § 1983 for violation of a substantive right,

Plaintiffs must plead two threshold requirements: (1) that the alleged misconduct

was committed by a person acting under color of state law; and (2) that as a result,

he was deprived of rights, privileges, or immunities secured by the Constitution or

laws of the United States. Kentucky v. Graham, 473 U.S. 159, 166 (1985). To

assert a claim against defendants in their personal capacities, a plaintiff must plead

each defendant’s “personal involvement in the alleged wrongs.” Chavarriaga v.

N.J. Dep’t of Corr., 806 F.3d 210, 222 (3d Cir. 2015) (citing Rode v. Dellarciprete,

845 F.2d 1195, 1207 (3d Cir. 1988)). A plaintiff can plead personal involvement

by alleging the defendant’s “participation in or actual knowledge of and

acquiescence in the wrongful conduct.” Chavarriaga, 806 F.3d at 222. Based on

the circumstances of the case, the court can infer contemporaneous knowledge of

wrongful conduct, but the knowledge must be actual, not constructive. Id.

Generally, a plaintiff “must portray specific conduct by state officials which

violates some constitutional right.” Id. (citing Gittlemacker v. Prasse, 428 F.2d 1,

3 (3d Cir. 1970)).

      A plaintiff cannot plead actual knowledge and acquiescence merely by

asserting that a defendant holds a supervisory position on a theory of respondeat


                                          19
       Case 1:18-cv-01158-JPW Document 45 Filed 05/15/20 Page 20 of 26




superior. Parkell v. Danberg, 833 F.3d 313, 330 (3d Cir. 2016) (citing

Chavarriaga, 806 F.3d at 227). However, supervisory liability can attach when a

supervisor “established and maintained a policy, practice[,] or custom which

directly caused the constitutional harm,” or when the supervisor participated in,

directed, or “had knowledge of and acquiesced in their subordinates’ violations.”

Id. (quoting Santiago v. Warminster Twp., 629 F.3d 121, 129, n.5 (3d Cir. 2010)).

       Here, Woodring’s retaliation claims are based solely on his termination.

(Doc. 40, ¶¶ 54–52.) In other words, his termination is the “alleged wrong.” As

such, the alleged misconduct by any Defendant must be related to Woodring’s

termination. Woodring I, 2019 WL 1383633 at *7. Woodring alleges he was

terminated at a March 2, 2018 meeting where Croman, Kepner, and Corey were

present. Following the meeting, Woodring received a letter partially explaining his

termination. For Woodring’s claims against a specific defendant to survive,

Woodring must plead personal involvement by that defendant in either the

termination decision, meeting, or letter.

      Although given the opportunity to amend his complaint to plead Defendants’

personal involvement, Woodring has failed to do so. In fact, the allegations

regarding his termination are nearly identical in both complaints. (Compare Doc.

1, ¶¶ 47–53, with Doc. 40, ¶¶ 42–48.) As to Defendants Turzai and Reed,

Woodring alleges that “upon information and belief, given [their] position [they]


                                            20
       Case 1:18-cv-01158-JPW Document 45 Filed 05/15/20 Page 21 of 26




would have passed upon Plaintiff’s firing.” (Doc. 40, ¶¶ 10−11.) Other than this

vague allegation, Woodring does not allege or infer that Defendants Turzai and

Reed in any way participated in, directed, or otherwise knew of and acquiesced in

Woodring’s termination. (See id. ¶¶ 42–48.) Similarly, Woodring does not claim

that Eaton participated in, directed, or otherwise knew of Woodring’s termination.

Simply stating that Eaton “advocated for the firing of Plaintiff” and harbored a

“personal animus” towards Woodring is insufficient for personal involvement.

      Due to Woodring’s use of passive voice throughout the complaint and the

presence of multiple individuals at the meeting, it is unclear exactly who fired

Woodring. However, regarding Defendants Kepner and Corey, the second

amended complaint specifically states that Kepner and Corey were present at the

meeting during which Woodring was “told that he was being fired.” (Doc. 40, ¶

42.) Woodring pleads that when he asked for a reason for his firing, he was

“simply told by Defendant Corey and Defendant Kepner that he had violated

‘many Caucus policies.” (Id.) Although it is unclear who actually fired Woodring

and the level of involvement of Defendants Corey and Kepner, based on the facts

alleged in the second amended complaint, Defendants Corey and Kepner were

present, had knowledge of, and participated in the firing of Woodring to some

extent. Thus, the allegations of personal involvement are sufficient for Woodring’s




                                         21
       Case 1:18-cv-01158-JPW Document 45 Filed 05/15/20 Page 22 of 26




First Amendment retaliation claim to survive a motion to dismiss against

Defendants Corey and Kepner.

       As to the Estate, Woodring pleads that Coates “ultimately was involved in

the decision to fire” Woodring, and “[s]he participated with others in the final

meeting with [Woodring] wherein he was notified that he was being fired.” (Doc.

40, ¶ 15.) Woodring also alleges that, according to Defendants’ discovery

responses, Coates “made the decision to discharge Plaintiff.” (Id. ¶ 16.) These

allegations are adequate to show Coates’ personal involvement in Woodring’s

termination at this stage.

       Accordingly, the court will grant Defendant’s motion to dismiss Count II as

to Defendants Turzai, Reed, and Eaton, and deny the motion as to Defendants

Corey, Kepner, and the Estate. 4 The court will also dismiss Defendants Turzai,

Reed, and Eaton from this action with prejudice.

       C. The court will follow Chief Judge Conner’s prior order permitting
          the Estate to remain as a defendant.

       On July 29, 2019, Woodring filed a motion requesting leave to file a second

amended complaint. (Doc. 37.) Woodring requested the opportunity to file a

second amended complaint for the sole purpose of replacing Defendants John/Jane


4
  In Woodring I, the court permitted the claim against Defendant Croman in her personal
capacity to proceed. Woodring I, 2019 WL 1383633 at *7. Defendants’ briefing clarifies that
Defendant Croman does not join in Defendants’ motion to dismiss as to the First Amendment
retaliation claim. (Doc. 42, p. 4 n.3.) As such, the claim against Defendant Croman will
proceed.
                                             22
        Case 1:18-cv-01158-JPW Document 45 Filed 05/15/20 Page 23 of 26




Doe #1–10 with the Estate of Karen Coates. (Id.) In his motion, Woodring

explains that he received discovery responses from Defendants indicating that

Coates made the decision to fire Woodring. (Id. at 5.) Chief Judge Conner’s July

31, 2019 order expressly grants Woodring leave to amend his complaint to include

the Estate of Karen Coates as a defendant. (Doc. 39.)

        Defendants now argue that the court should dismiss all claims against the

Estate under Federal Rule of Civil Procedure 25(a)(1). (Doc. 42, p. 16.) Federal

Rule of Civil Procedure 25(a)(1) provides that “a motion for substitution may be

made by any party or by the decedent’s successor or representative. If the motion

is not made within 90 days after service of a statement noting the death, the action

by or against the decedent must be dismissed.” Fed. R. Civ. P. 25(a)(1). Because

Woodring I, docketed on March 27, 2019, contained a statement noting the death

of Coates, Defendants argue Woodring’s deadline to substitute the Estate as a party

expired on June 25, 2019. (Doc. 41, p. 17; Woodring I, 2019 WL 1383633 at *1

n.1.)

        This court will deny Defendants’ motion and permit the Estate to remain as a

Defendant for two reasons. First, there is no basis to contradict Chief Judge

Conner’s July 31, 2019 order which specifically granted Woodring leave to amend

his complaint for the purpose of adding the Estate as a defendant. Woodring

timely substituted the Estate per Chief Judge Conner’s order. This court will


                                          23
       Case 1:18-cv-01158-JPW Document 45 Filed 05/15/20 Page 24 of 26




uphold the “law of the case” and will not reconsider an issue previously decided by

Chief Judge Conner. Fagan v. City of Vineland, 22 F.3d 1283, 1290 (3d. Cir.

1994) (explaining that the “law of the case” doctrine encourages judges not to

overturn decisions of their predecessors). Second, Federal Rule of Civil Procedure

6(b)(1)(B) states: “When an act may or must be done within a specific time, the

court may, for good cause, extend the time: . . . (B) on motion after the time has

expired if the party failed to act because of excusable neglect.” Fed. R. Civ. P.

6(b)(1)(B). The court finds that Woodring failed to add the Estate of Karen Coates

for an excusable reason, as Woodring did not receive Defendants’ discovery

response until after the ninety-day timeframe. Accordingly, the court will deny

Defendants’ motion to dismiss the Estate as a defendant.

      D. The court will deny Defendants’ motion to strike.

      Defendants also move to strike certain averments from Woodring’s second

amended complaint under Federal Rule of Civil Procedure 12(f). Rule 12(f) grants

the court discretion to “strike from a pleading an insufficient defense or any

redundant, immaterial, impertinent, or scandalous matter.” Fed. R. Civ. Pro. 12(f).

“[R]elief under Rule 12(f) is generally disfavored and will be denied unless the

allegations have no possible relation to the controversy and may cause prejudice to

one of the parties, or if the allegations confuse the issues in the case.” Simmons v.

Simpson House, 224 F. Supp. 406, 421 (E.D. Pa. 2016) (citing Siler v. Cmty. Educ.


                                          24
       Case 1:18-cv-01158-JPW Document 45 Filed 05/15/20 Page 25 of 26




Ctrs. Inc., No. 14-5019, 2014 WL 4931291, at *4 (E.D. Pa. Oct. 2, 2014)); see also

Fox v. Lackawanna Cty., No. 3:16-CV-1511, 2017 U.S. Dist. LEXIS 181618, at

*33 (M.D. Pa. Nov. 2, 2017) (“relief will be denied unless the allegations have no

possible relation to the matter at hand”). Courts decide Rule 12(f) motions on the

pleadings alone. Fox, 2017 U.S. Dist. LEXIS 181618 at *14.

      Here, Defendants move to strike paragraphs 18, 19, and 21 through 35 from

Woodring’s second amended complaint. (Doc. 42, pp. 14–16.) Defendants

contend that these paragraphs solely relate to Woodring’s former Pennsylvania

Whistleblower Law claim that the court dismissed in Woodring I. (Id.; Woodring

I, 2019 WL 1383633 at *7–8.) Defendants also move to strike paragraphs 36

through 41, which contain averments relating to Woodring’s alleged disability and

use of sick leave. (Doc. 42, pp. 14–16.) Defendants argue that these paragraphs

only relate to Woodring’s former claim under the ADA, which the court similarly

dismissed in Woodring I. (Id.; Woodring I, 2019 WL 1383633 at *5.) Defendants

argue that all these averments are “wholly irrelevant” to the claims at issue. (Doc.

42, pp. 14–16.)

      While the court recognizes that Woodring’s averments in the identified

paragraphs mostly relate to previously dismissed claims, the court cannot find that

Woodring’s allegations have no possible relation to the matter at hand. At the

least, Woodring’s averments tend to support his allegation of an atmosphere of


                                         25
       Case 1:18-cv-01158-JPW Document 45 Filed 05/15/20 Page 26 of 26




cover-ups and retaliation within the Caucus. Woodring alleges this retaliatory

environment contributed to his firing. Woodring’s averments also provide

potentially relevant background facts for specific scenarios that led Defendants to

harbor a personal dislike of Woodring, shedding light on Defendants’ alleged

motive for Woodring’s termination. Thus, the court cannot find that paragraphs

18, 19, and 21 through 41 reach the high standard required in order to grant a

motion to strike. Accordingly, the court will deny Defendants’ motion to strike

under Rule 12(f).

                                   CONCLUSION

      For the foregoing reasons, Defendant’s motion to dismiss is granted in part

and denied in part, and Defendants’ motion to strike is denied in its entirety. An

appropriate order will issue.



                                       s/Jennifer P. Wilson
                                       JENNIFER P. WILSON
                                       United States District Court Judge
                                       Middle District of Pennsylvania


Dated: May 15, 2020




                                         26
